
	
		I
		111th CONGRESS
		1st Session
		H. R. 2205
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Davis of Illinois
			 (for himself, Mr. Platts,
			 Mr. McHugh,
			 Mr. Castle, and
			 Mr. Ehlers) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To expand quality programs of early childhood home
		  visitation that increase school readiness, child abuse and neglect prevention,
		  and early identification of developmental and health delays, including
		  potential mental health concerns, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Education Begins at Home Act of
			 2009.
		2.Findings and
			 purposes
			(a)FindingsCongress finds that—
				(1)the home is the
			 first and most important learning environment for children, and parents are
			 their children’s first and most influential teacher;
				(2)parent education
			 and family support can promote parents’ ability to enhance their children’s
			 development from birth until entry into kindergarten, thereby helping parents
			 to prepare their children for success in school;
				(3)undiagnosed and
			 unaddressed developmental and health problems can impede overall child
			 development and school readiness;
				(4)all parents
			 deserve and can benefit from—
					(A)research-based
			 information regarding child development;
					(B)enrichment
			 opportunities with their children; and
					(C)early
			 opportunities to become involved with their communities and schools; and
					(5)early childhood
			 home visitation leads to positive outcomes for children and families, including
			 readiness for school, improved child health and development, positive parenting
			 practices, and reductions in child maltreatment.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To enable States,
			 Indian tribes, tribal organizations, territories, or possessions to deliver
			 quality programs of early childhood home visitation to pregnant women and
			 parents of children from birth until entry into kindergarten in order to
			 promote positive outcomes for children and families including: readiness for
			 school, improved child health and development, positive parenting practices,
			 reductions in child maltreatment, and enhanced parenting abilities to support
			 their children’s optimal cognitive, language, social-emotional, and physical
			 development.
				(2)To expand quality
			 programs of early childhood home visitation so as to more effectively reach and
			 serve families with English language learners.
				(3)To expand quality
			 programs of early childhood home visitation so as to more effectively reach and
			 serve families serving in the military.
				(4)To establish a
			 public education and awareness campaign concerning the importance of the proper
			 care of infants and young children.
				3.DefinitionsIn this Act:
			(1)Eligible
			 familyThe term eligible family means—
				(A)a woman who is pregnant and the father of
			 the child if the father is available; or
				(B)a parent or primary caregiver of a child
			 under the age of entry into kindergarten, including grandparents or other
			 relatives of the child, and foster parents (including kinship caregivers), who
			 are serving as the primary caregiver, including a noncustodial parent who has
			 an ongoing relationship with and, at times, provides physical care for such
			 child.
				(2)English language
			 learnerThe term English language learner, used
			 with respect to an individual, means an individual—
				(A)who—
					(i)was
			 not born in the United States or whose native language is a language other than
			 English;
					(ii)(I)is a Native American (as
			 defined in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801)), an Alaska Native, or a native resident of an outlying area
			 (as defined in such section 9101); and
						(II)comes from an environment where a
			 language other than English has had a significant impact on the individual’s
			 level of English language proficiency; or
						(iii)is
			 migratory, whose native language is a language other than English, and who
			 comes from an environment where a language other than English is dominant;
			 and
					(B)whose difficulties
			 in speaking or understanding the English language may be sufficient to deny
			 such individual—
					(i)the
			 ability to successfully achieve in a classroom in which the language of
			 instruction is English; or
					(ii)the
			 opportunity to participate fully in society.
					(3)Home
			 visitationThe term
			 home visitation means services provided in the permanent or
			 temporary residence, or in a mutually agreed upon location in the community, of
			 the individual receiving such services.
			(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 such term in section 4(e) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(5)SecretaryExcept
			 as provided in section 6, the term Secretary means the Secretary
			 of Health and Human Services.
			(6)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and the Commonwealth of Puerto Rico.
			(7)Territories and
			 possessionsThe term territories and possessions
			 shall include American Samoa, the Commonwealth of the Northern Mariana Islands,
			 Guam, and the United States Virgin Islands.
			(8)Tribal
			 organizationThe term tribal organization has the
			 meaning given the term in section 4(l) of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
			4.Grants for early
			 childhood home visitation
			(a)AuthorizationThe Secretary, in consultation with the
			 Secretary of Education, shall make grants to States, Indian tribes, tribal
			 organizations, territories and possessions to enable States, Indian tribes,
			 tribal organizations, territories and possessions to establish or expand
			 quality programs of early childhood home visitation as specified under
			 subsection (e). Each grant shall consist of the allotment determined under
			 subsection (b).
			(b)Determination of
			 Reservations; Amount of Allotments; Authorization of Appropriations
				(1)Reservations
			 from appropriationsFrom the total amount made available to carry
			 out this section for a fiscal year, the Secretary shall reserve—
					(A)3 percent for an
			 independent evaluation of the activities carried out under this Act, as
			 specified in section 7;
					(B)not more than 3
			 percent for Federal administrative costs;
					(C)not more than 2
			 percent of the funds appropriated for any fiscal year for payments to Indian
			 tribes or tribal organizations with an approved application under this
			 section;
					(D)not more than ½ of
			 1 percent of the funds appropriated for any fiscal year for payments to
			 territories and possessions with an approved application under this section;
			 and
					(E)2 percent for
			 training and technical assistance for States.
					(2)State allotments
			 for early childhood home visitation
					(A)In
			 generalIn accordance with subparagraph (B), the Secretary shall
			 allot among each of the eligible States the total amount made available to
			 carry out this section for any fiscal year and not reserved under paragraph
			 (1), to support early childhood home visitation programs in accordance with
			 this section.
					(B)Determination of
			 state allotmentsThe Secretary shall allot the amount made
			 available under subparagraph (A) for a fiscal year among the eligible States in
			 proportion to the number of children, aged from birth through 5 years from
			 families whose income is below the poverty line, who reside within the State,
			 compared to the number of such individuals who reside in all such States for
			 that fiscal year.
					(3)Payments to
			 tribes and territories
					(A)Out of the funds
			 reserved under paragraph (1)(C), the Secretary shall provide funds to each
			 Indian tribe or tribal organization with an approved application under this
			 section in accordance with the respective needs described in that
			 application.
					(B)Out of the funds
			 reserved under paragraph (1)(D), the Secretary shall provide funds to each
			 territory or possession with an approved application under this section in
			 accordance with the respective needs described in that application.
					(4)Applications of
			 Indian tribes, tribal organizations, territories, or possessions
					(A)Subject to
			 subparagraph (B), the Secretary shall approve an application of an Indian
			 tribe, tribal organization, territory, or possession based on the quality of
			 the application.
					(B)The Secretary may
			 exempt an application submitted by an Indian tribe, tribal organization,
			 territory, or possession from any requirement of this section that the
			 Secretary determines would be inappropriate to apply taking into account the
			 resources, needs, and other circumstances of the Indian tribe, tribal
			 organization territory, or possession with the exception of the provision of
			 quality early childhood home visitation and participation in the independent
			 evaluation outlined in section 7.
					(5)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $150,000,000 for fiscal year 2010 and such sums as may be
			 necessary for fiscal years 2011 through 2014.
				(c)Grant
			 ApplicationsA State, Indian tribe, tribal organization,
			 territory, or possession that desires to receive a grant under this section
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require. For the purposes of
			 this subsection, the term State includes Indian tribes, tribal
			 organizations, territories, or possessions. The application shall contain the
			 following information:
				(1)An assurance that
			 the Governor of the State has designated a lead State agency, such as the State
			 educational agency or the State health and human services agency, to carry out
			 the activities under this section.
				(2)An assurance that
			 the State will reserve 3 percent of such grant for evaluation and will
			 participate in the independent evaluation under section 7.
				(3)An assurance that
			 the State will reserve 10 percent of the grant funds for training and technical
			 assistance to programs of early childhood home visitation.
				(4)An assurance that
			 the State will authorize child care resource and referral agencies to refer
			 parents seeking home visitation services.
				(5)An assurance that
			 in supporting early childhood home visitation programs under this section the
			 State shall identify and prioritize serving communities that are in high need
			 of such services, such as communities with—
					(A)low student
			 achievement;
					(B)high rates of teen
			 pregnancy;
					(C)high proportions
			 of families;
					(D)high incidences of
			 child abuse;
					(E)high rates of
			 children with developmental delays or disabilities;
					(F)large
			 concentrations of individuals who are English language learners;
					(G)large
			 concentrations of individuals currently serving in the Armed Forces; and
					(H)large
			 concentrations of individuals who formerly served in the Armed Forces.
					(6)The results of a
			 statewide needs assessment that describes—
					(A)the quality and
			 capacity of existing programs of early childhood home visitation in the
			 State;
					(B)the number and
			 types of eligible families who are receiving services under such programs;
			 and
					(C)the gaps in early
			 childhood home visitation in the State, including identification of communities
			 that are in high need of such services.
					(7)A
			 State plan containing the following:
					(A)A description of
			 the State’s plan to prioritize establishing or expanding high quality programs
			 of early childhood home visitation programs in communities that are in high
			 need of such programs.
					(B)A description of
			 the high quality programs of early childhood home visitation that will be
			 supported by a grant under this section.
					(C)A description of
			 how the proposed program of early childhood home visitation will promote
			 positive parenting skills and children’s early learning and development.
					(D)A description of
			 how the proposed program of early childhood home visitation will incorporate
			 the authorized activities described in subsection (e).
					(E)How the lead State
			 agency will build on and promote coordination among existing programs of early
			 childhood home visitation in an effort to promote an array of home visitation
			 programs to ensure more eligible families are being served and are getting the
			 most appropriate services to meet their needs.
					(F)How the lead State agency will promote
			 collaboration among a broad range of child- and family-serving programs,
			 including—
						(i)early childhood home visitation programs,
			 including targeted grants awarded under sections 5 and 6;
						(ii)early childhood
			 care and education programs;
						(iii)activities
			 carried out under part C of the Individuals with Disabilities Education Act (20
			 U.S.C. 1431 et seq.) and section 619 of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1419);
						(iv)child abuse
			 prevention and treatment programs, and State and local child protection
			 systems;
						(v)Medicaid and State
			 Children’s Health Insurance programs;
						(vi)nutrition
			 assistance programs;
						(vii)parental
			 substance abuse and mental health prevention and treatment programs;
						(viii)domestic and
			 family violence prevention programs;
						(ix)child support
			 enforcement programs;
						(x)workforce
			 development programs;
						(xi)the
			 State Temporary Assistance to Needy Families program;
						(xii)early childhood
			 intervention programs, such as mental health prevention and treatment
			 services;
						(xiii)State and local
			 educational agencies; and
						(xiv)other
			 appropriate child-serving programs in the State in order to facilitate the
			 coordinated delivery of services for eligible families.
						(G)How the lead State
			 agency will provide for the training and technical assistance to programs of
			 early childhood home visitation involved in activities under this section to
			 more effectively meet the needs of the eligible families served, with
			 sensitivity to cultural variations in attitudes toward formal support services
			 and parenting norms.
					(H)How the lead State
			 agency will evaluate the activities supported under this section in order to
			 assess outcomes including, but not limited to—
						(i)parental outcomes related to child health
			 and development, including parent knowledge of early learning and
			 development;
						(ii)child health, cognitive, language,
			 social-emotional, and physical development;
						(iii)child maltreatment;
						(iv)school readiness;
			 and
						(v)links to community
			 services.
						(I)A description of
			 how the lead State agency will ensure home visitation programs prioritize
			 outreach activities to target fathers and include fathers in the program where
			 safe and appropriate.
					(J)A description of
			 how the lead State agency will ensure that services are made available under
			 the program to grandparents, other relatives or foster parents, of a child from
			 birth through age 5 who serve as the primary caregiver of the child.
					(K)Such other
			 information as the Secretary may require.
					(d)Approval of
			 Applications
				(1)In
			 generalThe Secretary shall
			 approve an application under this section based on the recommendations of a
			 peer review panel, as described in paragraph (2).
				(2)Peer review
			 panelThe peer review panel shall include individuals with
			 experience in varying models of home visitation, including not fewer
			 than—
					(A)3 individuals who
			 are experts in the field of home visitation;
					(B)2 individuals who
			 are experts in early childhood development;
					(C)1 individual with
			 expertise implementing a statewide program of early childhood home
			 visitation;
					(D)1 individual who
			 is a board certified pediatrician or a developmental pediatrician; and
					(E)1 individual with
			 experience in administering public or private (including community-based) child
			 maltreatment prevention programs.
					(3)RecommendationsThe
			 panel shall recommend applicants to the Secretary based on the quality of their
			 applications. In addition to ensuring that the application is complete, the
			 panel shall consider—
					(A)the quality of the
			 statewide needs assessment, described in subsection (c)(6);
					(B)the quality of the
			 programs to be funded by the grant, described in subsection (c)(7)(B), and the
			 capacity of such programs to establish or expand high quality home visitation
			 services;
					(C)the plan to
			 enhance and improve services in the State through collaboration described in
			 subsections (c)(7)(E) and (c)(7)(F);
					(D)the State’s plan
			 to prioritize serving communities in high need of home visitation programs;
			 and
					(E)the State’s plan
			 for delivering effective training and technical assistance.
					(e)State Uses of
			 FundsEach State that receives a grant under this section
			 shall—
				(1)provide to as many
			 eligible families in the State as practicable, voluntary early childhood home
			 visitation, on not less frequently than a monthly basis with greater frequency
			 of services for those eligible families identified with additional needs,
			 through the implementation of high quality programs of early childhood home
			 visitation that—
					(A)adopt a clear,
			 consistent model that—
						(i)is
			 research-based;
						(ii)is
			 grounded in empirically based knowledge related to home visiting and child
			 health or child development;
						(iii)is
			 linked to program-determined outcomes;
						(iv)is
			 associated with a national organization or institution of higher education (as
			 defined under section 101 of the Higher Education Act of 1965), that has
			 comprehensive home visitation program standards, including standardized
			 training and ongoing professional development, that ensure high quality service
			 delivery and continuous program quality improvement;
						(v)has
			 been evaluated, and the results of the evaluation have been published in a
			 peer-reviewed journal; and
						(vi)has
			 been in existence at least 3 consecutive years prior to the program being
			 funded under this Act;
						(B)employ
			 well-trained and competent staff, as demonstrated by education or training, and
			 the provision of ongoing and specific training on the model being
			 delivered;
					(C)maintain high
			 quality supervision that supports home visitor competencies;
					(D)show strong
			 organizational capacity to implement the program involved;
					(E)establish
			 appropriate linkages and referral networks to other community resources and
			 supports;
					(F)monitor fidelity
			 of program implementation to assure that services are delivered according to
			 the specified model;
					(G)establish procedures to promote
			 participation of fathers, where safe and appropriate;
					(H)are research-based
			 and provide parents with—
						(i)knowledge of
			 age-appropriate child development in cognitive, language, social-emotional, and
			 motor domains (including knowledge of second language acquisition, in the case
			 of English language learners);
						(ii)knowledge of
			 realistic expectations of age-appropriate child behaviors;
						(iii)knowledge of
			 health and wellness issues for children and parents;
						(iv)modeling,
			 consulting, and coaching on parenting practices;
						(v)skills to interact
			 with their child to enhance age-appropriate development;
						(vi)skills to
			 recognize and seek help for issues related to health, developmental delays, and
			 social, emotional, and behavioral skills;
						(vii)activities
			 designed to help parents become full partners in the education of their
			 children; and
						(viii)relevant information, consistent with State
			 child welfare agency training, concerning child welfare and protective services
			 resources if appropriate;
						(I)ascertain what
			 health and developmental services the family receives and works with providers
			 of such services to eliminate gaps in service by offering annual health,
			 vision, hearing, and developmental screening for children from birth to entry
			 into kindergarten, when not otherwise provided;
					(J)provide referrals
			 for eligible families, as needed, to additional resources available in the
			 community, such as center-based early education programs, child care services,
			 health or mental health services, family literacy programs, employment
			 agencies, social services, fatherhood programs, and child care resource and
			 referral agencies; and
					(K)offer group
			 meetings (at program discretion) for eligible families that—
						(i)further enhance
			 the information, activities, and skill-building addressed during home
			 visitation; and
						(ii)offer
			 opportunities for parents to meet with and support each other.
						(2)reserve 10 percent
			 of the grant funds to provide training and technical assistance, directly or
			 through contract, to early childhood home visitation programs relating
			 to—
					(A)effective methods
			 of implementing parent education, conducting home visiting, and promoting
			 positive early childhood development;
					(B)the relationship
			 of health and well-being of pregnant women to prenatal and early childhood
			 development;
					(C)early childhood
			 development with respect to children from birth until entry into
			 kindergarten;
					(D)methods to help
			 parents promote emergent literacy, including second language acquisition for
			 English language learners, in their children from birth until entry into
			 kindergarten;
					(E)health, vision,
			 hearing, and developmental screenings;
					(F)strategies for
			 helping eligible families with special needs or those eligible families coping
			 with crisis;
					(G)recruiting,
			 supervising, and retaining qualified staff;
					(H)increasing
			 services for underserved populations;
					(I)methods to help
			 parents effectively respond to their children’s needs and behaviors;
					(J)implementation of
			 ongoing program quality improvement and evaluation of activities and
			 outcomes;
					(K)relevant issues
			 related to child welfare and protective services, with information provided
			 being consistent with State or local child welfare agency training;
					(L)effective methods
			 of successfully engaging fathers in programs for parents; and
					(M)the relationship
			 of father involvement to the health and well-being of pregnant women and to
			 prenatal and early childhood development;
					(3)ensure representatives from high quality
			 programs of early childhood home visitation operating in the State are included
			 in an existing State-level early childhood coordinating body, such as the State
			 Advisory Council on Early Childhood Care and Education (as defined in section
			 642B(b) of the Head Start Act), that meets regularly to address policy and
			 implementation issues that will improve the coordination and effectiveness of a
			 range of services for children and families; and
				(4)use not more than
			 5 percent of the amount of grant funds received under this section for the
			 administration of the grant, including planning, administration, and annual
			 reporting.
				(f)Maintenance of
			 EffortA State is entitled to receive its full allotment of funds
			 under this section for any fiscal year if the Secretary finds that the
			 aggregate expenditures within the State for quality programs of early childhood
			 home visitation for the fiscal year preceding the fiscal year for which the
			 determination is made was not less than 100 percent of such aggregate
			 expenditures for the second fiscal year preceding the fiscal year for which the
			 determination is made.
			(g)(1)State
			 matchIn order to receive an
			 allotment under subsection (b)(2), a State shall match the amount of such
			 allotment with funds not derived from other Federal sources on the following
			 basis:
					(A)10 percent of such allotment for
			 fiscal year 2011;
					(B)20 percent of such allotment for
			 fiscal year 2012; and
					(C)30 percent of such allotment for
			 fiscal year 2013.
					(2)Match requirementThe
			 funds resulting from the requirement in paragraph (1) shall be exported in
			 accordance with the requirements of this section.
				(h)Reporting
			 RequirementsEach State that receives a grant under this section
			 shall submit an annual report to the Secretary regarding the State’s progress
			 in addressing the purposes of this Act. Such report shall include, at a
			 minimum, a description of—
				(1)actual service
			 delivery provided under the grant including—
					(A)program
			 characteristics, including descriptive information on the service model used
			 and actual program performance;
					(B)provider
			 characteristics, including staff qualifications, work experience, and
			 demographic characteristics; and
					(C)recipient
			 characteristics, including number, demographic characteristics, and family
			 retention;
					(2)recipient outcomes
			 that are consistent with program goals, including, where appropriate given the
			 program being evaluated—
					(A)parent knowledge of early learning and
			 development;
					(B)child health, cognitive, language,
			 social-emotional, and physical developmental indicators;
					(C)child maltreatment indicators;
					(D)school readiness
			 indicators; and
					(E)links to community
			 services;
					(3)the research-based
			 instruction, materials, and activities being used in the activities funded
			 under the grant;
				(4)the training and
			 technical assistance, including ongoing professional development, provided to
			 programs supported under the grant;
				(5)beginning at the
			 end of the second year of the grant, the results of evaluations described in
			 subsection (c)(7)(H); and
				(6)the annual program implementation costs,
			 including the cost per family served under the program.
				5.Targeted grants
			 for early childhood home visitation for families with English language
			 learners
			(a)In
			 GeneralThe Secretary, in consultation with the Secretary of
			 Education, shall make grants, on a competitive basis, to eligible applicants to
			 enable such applicants to support and expand local efforts to deliver services
			 through quality programs of early childhood home visitation to eligible
			 families with English language learners.
			(b)Eligible
			 ApplicantIn this section, the term eligible
			 applicant means—
				(1)1
			 or more local educational agencies (as defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); and
				(2)1
			 or more public or private community-based organizations or agencies that serve
			 eligible families and are capable of establishing and implementing high quality
			 programs of early childhood home visitation.
				(c)ApplicationsAn
			 eligible applicant that desires to receive a grant under this section shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require. The application shall
			 include a description of—
				(1)the results of a
			 communitywide needs assessment that demonstrates the need for services to
			 eligible families with English language learners and describes—
					(A)community
			 demographics;
					(B)the quality and
			 capacity of existing programs of early childhood home visitation for eligible
			 families with English language learners in the community;
					(C)the gaps in
			 programs of early childhood home visitation for eligible families with English
			 language learners in the community; and
					(D)the type of
			 program of early childhood home visitation necessary to address the gaps
			 identified;
					(2)the program of
			 early childhood home visitation that will be supported by the grant under this
			 section;
				(3)how the proposed
			 program of early childhood home visitation will promote positive parenting
			 skills and children’s early learning and development;
				(4)how the proposed
			 program of early childhood home visitation will incorporate the authorized
			 activities described in subsection (e);
				(5)how services
			 provided through a grant under this section will use materials that are
			 appropriate for eligible families with English language learners;
				(6)how the activities
			 under this section will build on and promote coordination among existing
			 programs of early childhood home visitation, if such programs exist in the
			 community, in an effort to promote an array of home visitation that ensures
			 more eligible families with English language learners are being served and are
			 getting the most appropriate services to meet their needs;
				(7)how the program
			 will ensure that—
					(A)where appropriate
			 to the program goals of the home visiting model, families participating in
			 early childhood home visitation programs with English language learners will be
			 introduced to and connected with their local schools to encourage ongoing
			 parental involvement in their children’s education; and
					(B)the activities
			 under this section will support the preparation of children for school;
					(8)how channels of
			 communication will be established between staff of programs of early childhood
			 home visitation and staff of other early childhood education programs, such as
			 Head Start programs carried out under the Head Start Act (42 U.S.C. 9831 et
			 seq.) and Early Head Start programs carried out under section 645A of such Act,
			 preschool programs, and child care programs, to facilitate the coordination of
			 services for eligible families with English language learners;
				(9)how eligible
			 families with English language learners will be recruited and retained to
			 receive services under this section;
				(10)how training and
			 technical assistance will be provided to help the staff of programs of early
			 childhood home visitation involved in activities under this section to more
			 effectively serve eligible families with English language learners;
				(11)how the eligible
			 applicant will evaluate the activities supported under this section in order to
			 demonstrate outcomes related to the—
					(A)number of eligible
			 families with English language learners served by programs of early childhood
			 home visitation;
					(B)parental knowledge
			 of early learning and development;
					(C)positive parenting
			 practices related to early learning and development; and
					(D)children’s
			 cognitive, language, social-emotional, and physical development;
					(12)how the proposed program will conduct
			 outreach activities to target both mothers and fathers and increase father
			 involvement where safe and appropriate; and
				(13)such other
			 information as the Secretary may require.
				(d)Approval of
			 Applications
				(1)In
			 generalThe Secretary shall select applicants for funding under
			 this section based on the quality of the applications and the recommendations
			 of a peer review panel, as described in paragraph (2).
				(2)Peer review
			 panelThe peer review panel shall include not fewer than—
					(A)2 individuals who
			 are experts in the field of home visitation;
					(B)2 individuals who
			 are experts in early childhood development;
					(C)2 individuals who
			 are experts in serving eligible families with English language learners;
					(D)1 individual who
			 is a board certified pediatrician or a developmental pediatrician; and
					(E)1 individual with
			 expertise in administering public or private (including community-based) child
			 maltreatment prevention programs.
					(e)Authorized
			 ActivitiesEach eligible applicant that receives a grant under
			 this section shall carry out the following activities:
				(1)Providing to as
			 many eligible families with English language learners as practicable, voluntary
			 early childhood home visitation, on not less frequently than a monthly basis,
			 through the implementation of quality programs of early childhood home
			 visitation that are research-based that provide parents with—
					(A)knowledge of
			 age-appropriate child development in cognitive, language, social-emotional, and
			 motor domains;
					(B)knowledge of
			 realistic expectations of age-appropriate child behaviors;
					(C)knowledge of
			 health and wellness issues for children and parents;
					(D)modeling,
			 consulting, and coaching on parenting practices;
					(E)skills to interact
			 with their child to enhance age-appropriate development;
					(F)skills to
			 recognize and seek help for issues related to health, developmental delays, and
			 social, emotional, and behavioral skills; and
					(G)activities
			 designed to help parents become full partners in the education of their
			 children.
					(2)Ascertaining what health and developmental
			 services the family receives and working with these providers to eliminate gaps
			 in service by offering annual health, vision, hearing, and developmental
			 screening for children from birth to entry into kindergarten, when not
			 otherwise provided.
				(3)Providing
			 referrals for participating eligible families with English language learners,
			 as needed, to additional resources available in the community, such as
			 center-based early education programs, child care services, health or mental
			 health services, family literacy programs, employment agencies, social
			 services, and child care resource and referral agencies.
				(4)Offering group
			 meetings (at program discretion), on not less frequently than a monthly basis,
			 for eligible families with English language learners that—
					(A)further enhance
			 the information, activities, and skill-building addressed during home
			 visitation;
					(B)offer
			 opportunities for parents to meet with and support each other; and
					(C)address challenges
			 facing eligible families with English language learners.
					(5)Providing training
			 and technical assistance to early childhood home visitation staff relating
			 to—
					(A)effective service
			 to eligible families with English language learners, including skills to
			 address challenges facing English language learners;
					(B)effective methods
			 of implementing parent education, conducting home visiting, and promoting
			 quality early childhood development, with sensitivity to cultural variations in
			 parenting norms and attitudes toward formal support services;
					(C)the relationship
			 of health and well-being of pregnant women to prenatal and early child
			 development;
					(D)early childhood
			 development with respect to children from birth until entry into
			 kindergarten;
					(E)methods to help
			 parents promote emergent literacy in their children from birth until entry into
			 kindergarten;
					(F)implementing
			 strategies for helping eligible families with English language learners coping
			 with a crisis;
					(G)recruiting,
			 supervising, and retaining qualified staff;
					(H)increasing
			 services for underserved eligible families with English language
			 learners;
					(I)methods to help
			 parents effectively respond to their children’s needs and behaviors;
					(J)implementation of
			 ongoing program quality improvement and evaluation of activities and outcomes;
			 and
					(K)the relationship of father involvement to
			 the health and well-being of pregnant women and to prenatal and early childhood
			 development.
					(6)Coordinating
			 existing programs of early childhood home visitation in order to effectively
			 and efficiently meet the needs of more eligible families with English language
			 learners.
				(f)Reporting
			 RequirementsEach applicant
			 that receives a grant under this section to carry out a program shall submit an
			 annual report to the Secretary, and the lead State agency as described in
			 section 4(c)(1), regarding the progress of such program in addressing the
			 purposes of this Act. Such report shall include, at a minimum, a description
			 of—
				(1)actual service
			 delivery provided under the grant including—
					(A)program
			 characteristics including descriptive information on the service model used and
			 actual program performance;
					(B)provider
			 characteristics including staff qualifications, work experience, and
			 demographic characteristics;
					(C)recipient
			 characteristics including number, demographic characteristics, and rates of
			 family retention in programs; and
					(D)an estimate of
			 annual program implementation costs;
					(2)recipient outcomes
			 that are consistent with program goals including, where appropriate given the
			 program being evaluated—
					(A)parental
			 practices;
					(B)child health and
			 development indicators;
					(C)child maltreatment
			 indicators;
					(D)school readiness
			 indicators; and
					(E)links to community
			 services;
					(3)the research-based
			 instruction, materials, and activities being used in the activities funded
			 under the grant; and
				(4)the training and
			 technical assistance, including ongoing professional development, provided to
			 programs supported under the grant.
				(g)Supplement not
			 SupplantGrant funds provided under this section shall be used to
			 supplement, and not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this section.
			(h)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for fiscal year 2010 and such sums for fiscal
			 years 2011 through 2014.
			6.Targeted grants
			 for early childhood home visitation for military families
			(a)In
			 GeneralThe Secretary of
			 Defense, in consultation with the Secretary of Education and the Secretary of
			 Health and Human Services, shall make grants, on a competitive basis, to
			 eligible applicants to enable such applicants to support and expand efforts to
			 deliver services through high quality programs of early childhood home
			 visitation to eligible families with a family member in the Armed
			 Forces.
			(b)Eligible
			 ApplicantIn this section, the term eligible
			 applicant means any of the following:
				(1)A
			 local educational agency that receives payments under title VIII of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.).
				(2)A
			 school of the defense dependents’ education system under the Defense
			 Dependents’ Education Act of 1978 (20 U.S.C. 921 et seq.).
				(3)A
			 school established under section 2164 of title 10, United States Code.
				(4)A
			 community-based organization serving families with a family member in the Armed
			 Forces.
				(c)ApplicationsAn
			 eligible applicant that desires to receive a grant under this section shall
			 submit an application to the Secretary of Defense at such time, in such manner,
			 and containing such information as the Secretary of Defense may require. The
			 application shall include a description of—
				(1)the results of a
			 communitywide needs assessment that demonstrates the need for services to
			 eligible families with a family member in the Armed Forces and
			 describes—
					(A)community
			 demographics;
					(B)the quality and
			 capacity of existing programs of early childhood home visitation for eligible
			 families with a family member in the Armed Forces;
					(C)the gaps in
			 programs of early childhood home visitation for eligible families with a family
			 member in the Armed Forces; and
					(D)the type of
			 program of early childhood home visitation necessary to address the gaps
			 identified;
					(2)the program of
			 early childhood home visitation that will be supported by the grant under this
			 section;
				(3)how the proposed
			 program of early childhood home visitation will promote positive parenting
			 skills and children’s early learning and development;
				(4)how the proposed
			 program of early childhood home visitation will incorporate the authorized
			 activities described in subsection (f);
				(5)how services
			 provided through a grant under this section will use materials that are
			 appropriate toward eligible families with a family member in the Armed
			 Forces;
				(6)how the activities
			 under this section will build on and promote coordination with existing
			 programs of early childhood home visitation, if such programs exist in the
			 community, in an effort to promote an array of home visitation that ensures
			 more eligible families with a family member in the Armed Forces are being
			 served and are getting the most appropriate services to meet their
			 needs;
				(7)how the program
			 will ensure that—
					(A)where appropriate
			 to the program goals of the home visiting model, families participating in
			 early childhood home visitation programs with a family member in the Armed
			 Forces will be introduced to and connected with their local schools to
			 encourage ongoing parental involvement in their children’s education;
			 and
					(B)the activities
			 under this section will support the preparation of children for school;
					(8)how channels of
			 communication will be established between staff of programs of early childhood
			 home visitation and staff of other early childhood education programs, such as
			 Head Start programs carried out under the Head Start Act (42 U.S.C. 9831 et
			 seq.) and Early Head Start programs carried out under section 645A of such Act,
			 preschool programs, family support programs, and child care programs, to
			 facilitate the coordination of services for eligible families with a family
			 member in the Armed Forces;
				(9)how eligible
			 families with a family member in the Armed Forces will be recruited and
			 retained to receive services under this section;
				(10)how training and
			 technical assistance will be provided to help programs of early childhood home
			 visitation involved in activities under this section to more effectively serve
			 eligible families with a family member in the Armed Forces;
				(11)how the eligible
			 applicant will evaluate the activities supported under this section in order to
			 demonstrate outcomes related to the—
					(A)number of eligible
			 families with a family member in the Armed Forces served by programs of early
			 childhood home visitation;
					(B)parental knowledge
			 of early learning and development;
					(C)positive parenting
			 practices related to early learning and development; and
					(D)children’s
			 cognitive, language, social-emotional, and physical development;
					(12)how the proposed program will conduct
			 outreach activities to target both mothers and fathers and increase father
			 involvement where safe and appropriate; and
				(13)such other
			 information as the Secretary of Defense may require.
				(d)Approval of
			 Local Applications
				(1)In
			 generalThe Secretary of Defense shall select applicants for
			 funding under this section based on the quality of the applications and the
			 recommendations of a peer review panel, as described in paragraph (2).
				(2)Peer review
			 panelThe peer review panel shall include not fewer than—
					(A)2 individuals who
			 are experts in the field of home visitation;
					(B)2 individuals who
			 are experts in early childhood development;
					(C)2 individuals who
			 are experts in family support for military families;
					(D)1 individual who
			 is a board certified pediatrician or developmental pediatrician; and
					(E)1 individual with
			 expertise in administering public or private (including community-based) child
			 maltreatment prevention programs.
					(e)Authorized
			 ActivitiesEach eligible applicant that receives a grant under
			 this section shall carry out the following activities:
				(1)Providing to as
			 many eligible families with a family member in the Armed Forces as practicable,
			 voluntary early childhood home visitation, on not less frequently than a
			 monthly basis, through the implementation of quality programs of early
			 childhood home visitation that are research-based and that provide parents
			 with—
					(A)knowledge of
			 age-appropriate child development in cognitive, language, social-emotional, and
			 motor domains;
					(B)knowledge of
			 realistic expectations of age-appropriate child behaviors;
					(C)knowledge of
			 health and wellness issues for children and parents;
					(D)modeling,
			 consulting, and coaching on parenting practices;
					(E)skills to interact
			 with their child to enhance age-appropriate development;
					(F)skills to
			 recognize and seek help for issues related to health, developmental delays, and
			 social, emotional, and behavioral skills; and
					(G)activities
			 designed to help parents become full partners in the education of their
			 children.
					(2)Ascertaining what health and developmental
			 services the family receives and working with these providers to eliminate gaps
			 in service by offering annual health, vision, hearing, and developmental
			 screening for children from birth to entry into kindergarten, when not
			 otherwise provided.
				(3)Providing
			 referrals for participating eligible families with a family member in the Armed
			 Forces, as needed, to additional resources available in the community, such as
			 center-based early education programs, child care services, health or mental
			 health services, family literacy programs, employment agencies, social
			 services, and child care resource and referral agencies.
				(4)Offering group
			 meetings (at program discretion), on not less frequently than a monthly basis,
			 for eligible families with a family member in the Armed Forces that—
					(A)further enhance
			 the information, activities, and skill-building addressed during home
			 visitation;
					(B)offer
			 opportunities for parents to meet with and support each other; and
					(C)address challenges
			 facing eligible families with a family member in the Armed Forces.
					(5)Providing training
			 and technical assistance to early childhood home visitation staff relating
			 to—
					(A)effective service
			 to eligible families with a family member in the Armed Forces;
					(B)effective methods
			 of implementing parent education, conducting home visiting, and promoting
			 quality early childhood development, with sensitivity to cultural variations in
			 parenting norms and attitudes toward formal support services;
					(C)the relationship
			 of health and well-being of pregnant women to prenatal and early child
			 development;
					(D)early childhood
			 development with respect to children from birth until entry into
			 kindergarten;
					(E)methods to help
			 parents promote emergent literacy in their children from birth until entry into
			 kindergarten;
					(F)implementing
			 strategies for helping eligible families with a family member in the Armed
			 Forces coping with crisis;
					(G)recruiting,
			 supervising, and retaining qualified staff;
					(H)increasing
			 services for underserved eligible families with a family member in the Armed
			 Forces;
					(I)methods to help
			 parents effectively respond to their children’s needs and behaviors;
					(J)implementation of
			 ongoing program quality improvement and evaluation of activities and outcomes;
			 and
					(K)the relationship of father involvement to
			 the health and well-being of pregnant women and to prenatal and early childhood
			 development.
					(6)Coordinating
			 existing programs of early childhood home visitation in order to effectively
			 and efficiently meet the needs of more eligible families with a family member
			 in the Armed Forces.
				(f)Reporting
			 RequirementsEach applicant
			 that receives a grant under this section to carry out a program shall submit an
			 annual report to the Secretary, and the lead State agency as described in
			 section 4(c)(1), regarding the progress of such program in addressing the
			 purposes of this Act. Such report shall include, at a minimum, a description
			 of—
				(1)actual service
			 delivery provided under the grant including—
					(A)program
			 characteristics including descriptive information on the service model used and
			 actual program performance;
					(B)provider
			 characteristics including staff qualifications, work experience, and
			 demographic characteristics;
					(C)recipient
			 characteristics including number, demographic characteristics, and family
			 retention; and
					(D)an estimate of
			 annual program implementation costs;
					(2)recipient outcomes
			 that are consistent with program goals including, where appropriate given the
			 program being evaluated—
					(A)parental
			 practices;
					(B)child health and
			 development indicators;
					(C)child maltreatment
			 indicators;
					(D)school readiness
			 indicators; and
					(E)links to community
			 services;
					(3)the research-based
			 instruction, materials, and activities being used in the activities funded
			 under the grant; and
				(4)the training and
			 technical assistance, including ongoing professional development, provided to
			 programs supported under the grant.
				(g)Supplement not
			 SupplantGrant funds provided under this section shall be used to
			 supplement, and not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this section.
			(h)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $20,000,000 for fiscal year 2010 and such sums as may be
			 necessary for fiscal years 2011 through 2014.
			7.Evaluation
			(a)In
			 GeneralFrom funds reserved under section 4(b)(1)(A), the
			 Secretary shall conduct, through grant or contract, an independent evaluation
			 of the effectiveness of home visitation programs carried out under this
			 Act.
			(b)Reports
				(1)Interim
			 reportNot later than 2 years after the date of enactment of this
			 Act, the Secretary shall submit an interim report on the evaluation conducted
			 pursuant to subsection (a) to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Education and Labor of the House of
			 Representatives.
				(2)Final
			 reportNot later than 4 years after the date of enactment of this
			 Act, the Secretary shall submit a final report on the evaluation conducted
			 pursuant to subsection (a) to the committees described in paragraph (1).
				(c)StudyThe
			 independent evaluation conducted under this section shall examine the
			 following:
				(1)The effect of home
			 visiting programs on child and parent outcomes, consistent with program goals,
			 including, where appropriate given the program being evaluated, parental
			 outcomes related to child health and development, parenting practices, child
			 health and development, child maltreatment, school readiness, and links to
			 community services.
				(2)The effectiveness
			 of early childhood home visitation on different populations, including the
			 extent to which variability exists in program ability to improve outcomes
			 across programs and populations.
				8.Reports to
			 Congress
			(a)In
			 generalThe Secretary shall annually provide a report to the
			 Committee on Education and Labor in the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions in the Senate, information
			 on the activities carried out under this Act.
			(b)ContentThe
			 reports submitted under this section shall, at a minimum, include information
			 about the programs carried out under this Act, including information on the
			 following:
				(1)descriptions of
			 the high need communities targeted by States for programs carried out under
			 this Act;
				(2)the service
			 delivery models funded under this Act;
				(3)program
			 characteristics, including—
					(A)staff
			 qualifications and demographic characteristics; and
					(B)recipient
			 characteristics including the number of families served, the demographic
			 characteristics of the families served, and family retention and duration of
			 services;
					(4)program-reported
			 outcomes;
				(5)the findings from
			 State evaluations;
				(6)the research-based
			 instruction, materials, and activities being used in the activities funded
			 under the grant;
				(7)the training and
			 technical activities, including ongoing professional development, provided to
			 programs; and
				(8)the annual program
			 implementation costs, including the cost per family served under the
			 program.
				9.Supporting new
			 parents through hospital education
			(a)In
			 GeneralThe Secretary shall develop and implement a public
			 information and educational campaign to inform the public and new parents about
			 the importance of proper care for infants and children under 5 years of age,
			 including healthy parent-child relationships, the demands and stress associated
			 with caring for infants, positive responses to infants’ challenging behaviors
			 including awareness of their social, emotional, and physical needs, awareness
			 of the vulnerability of young children to abusive practices, and the signs and
			 treatment of post-partum depression.
			(b)Elements
				(1)In
			 generalThe campaign developed under subsection (a) shall include
			 the following elements:
					(A)The dissemination
			 of educational and informational materials in print, audio, video, electronic,
			 and other media.
					(B)The use of public
			 service announcements and advertisements.
					(C)The dissemination
			 of effective child abuse prevention practices and techniques, including
			 information about research-based home visiting programs, respite care, crisis
			 nurseries, and parent support networks, to parents, caregivers, maternity
			 hospitals, children’s hospitals, pediatricians, child care centers,
			 organizations providing prenatal and postnatal care, and organizations
			 providing parenting education and support services.
					(D)Connection to
			 existing parental involvement programs.
					(2)Existing
			 programsThe Secretary, in implementing and executing the public
			 information and educational campaign under this section, should seek
			 collaboration with and referrals to existing parental involvement programs that
			 specialize in strengthening children’s cognitive skills, early literacy skills,
			 social or emotional and physical development and existing prenatal and early
			 childhood home visitation programs.
				(3)Existing state
			 requirementsThe Secretary, in implementing and executing the
			 public information and educational campaign under this section, shall consider
			 with pre-existing State requirements to ensure that no unnecessary burdens are
			 placed on hospitals, military hospitals, and birth centers receiving
			 educational materials.
				(c)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary for fiscal years 2010 through 2014.
			
